DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

     1- This office action is a response to an application filed on 12/31/2018, in which claims 1-9 are currently pending. The application is a national stage entry of PCT/US2017/018752, International Filing Date: 02/21/2017. PCT/US2017/018752 Claims Priority from Provisional Application 62297767, filed 02/19/2016. PCT/US2017/018752 Claims Priority from Provisional Application 62303328, filed 03/03/2016.

Information Disclosure Statement
2- The submitted information disclosure statement(s) (IDS) is(are) in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s) is(are) being considered by the examiner.

Specification
3- The Abstract is objected to because of the following:
The abstract of the disclosure does not commence on a separate sheet in accordance with 37 CFR 1.52(b)(4) and 1.72(b).  A new abstract of the disclosure is required and must be presented on a separate sheet, apart from any other text.

4- The specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which application may become aware in the specification.
Drawings
5- The drawings were received on 05/27/2021. These drawings are acceptable.

Claim Rejections - 35 USC § 112 
6- The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7- Claims 10-14, 28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

As to claims 10-14 and 28, which read “the device”, the underlined clauses appear to present antecedence issues.
Claims 2-17 are similarly rejected by virtue of their dependence on claim 1.


Claim Rejections - 35 USC § 102

8- In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 

9- The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


10- Claims 1-13 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Iwabuchi (“Sensitive analysis of a-synuclein by nonlinear laser wave mixing coupled with capillary electrophoresis”, Analyt. Biochem. 500, (2/11/2016), cited by Applicants).

15As to claims 9 and 1, Iwabuchi teaches a system and its method of use for diagnosing a person's condition in connection with the Parkinson's disease (Figs. 1-13 and Abstract for ex.), comprising: a microfluidic system that includes a capillary analyte cell that is coupled to receive a fluidic sample that includes a body fluid of a patient containing a-synuclein (Fig. 1; parags. Introduction and Materials and Methods); a nonlinear optical four-wave mixing device that includes a laser that produces laser 20beams for nonlinear four-wave mixing, optical elements that 

As to claims 10-11 and 2-3, Iwabuchi teaches the device as in claim 9 and the method as in claim 1, wherein: the microfluidic system supplies a cerebrospinal fluid from the patient to the fluidic sample; (claims 11, 3) wherein: the microfluidic system supplies blood from the patient to form the fluidic sample (p. 52 left, 2nd – 3rd parags.).  
5 
As to claim 12, Iwabuchi teaches the device as in claim 9 wherein the nonlinear optical four-wave mixing device allows label-free detection of a native form of a-synuclein (p. 54, left, 1st parag.).  

As to claims 13 and 5, Iwabuchi teaches the device as in claim 9 and the method as in claim 1, wherein a-synuclein is conjugated with labels including at least one of fluorescein isothiocyanate -FITC- (Sect. Chemicals), QSY 35, or Chromeo P503 (p. 56 right 1st -2nd parag.).  
As to claim 4, Iwabuchi teaches the method as in claim 1, further comprising, prior to the directing of the laser light, based on an absorption spectrum of a-synuclein: obtaining UV-visible absorption spectra of laser light to determine a wavelength of laser light used in the nonlinear optical four-wave mixing device (p. 52, right, 1st parag., pp. 53-54 right,  parags. UV-Visible absorption spectra and Results and Discussion).  

As to claim 6, Iwabuchi teaches the method as in claim 5, wherein the supplying of the fluidic sample includes: 5determining a protein-label reaction ratio indicating concentration of the label with respect to a-synuclein (p. 54, right, 1st parag.; p. 56 right 1st -2nd parag.).  

As to claim 7, Iwabuchi teaches the method as in claim 1,  wherein the capillary analyte cell includes a dynamic 15coating (p. 56, right, 2nd parag.).  

As to claim 8, Iwabuchi teaches the method as in claim 1, wherein the processing of the four wave-mixing signal includes: identifying oligomeric form of a-synuclein to perform molecular weight-based separation (Abstract, Introduction, p. 55 right 2nd parag.).  

10- Claims 15, 17-18, 20-22 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Hetu (“Zepto-mole detection in microfluidics by novel nonlinear multi-photon 
laser wave-mixing spectroscopy for biomedical and environmental applications” Proceedings of SPIE, 2014, vol. 9193 (2014), cited by Applicants).

As to independent claims 21,15 and dependent claims 17, 20, 22, Hetu teaches a device and its method of use for measuring a low concentration level of a suspect substance including 20at least one of Malachite Green or Crystal Violet with high detection sensitivity and accuracy; (Claim 20) wherein the processing of the four-wave mixing signal includes identifying the at least one suspect substance at sub-nanomolar concentrations (Figs. 1-7 and Abstract, p. 6, for ex.), comprising: a microfluidic system that is coupled to receive a fluidic sample that includes a low concentration of a suspect substance; (Claim 22) wherein the microfluidic system includes a capillary 5electrophoresis device using citric acid or another agent (Fig. 1; parags. Introduction and Experimental); a nonlinear optical four-wave mixing device that includes a laser that produces laser 25beams for nonlinear four-wave mixing, optical elements that direct the laser beams to a selected location in microfluidic system where the laser beams intercept with one another to interact with the fluidic sample to cause nonlinear wave mixing that generates a four-wave mixing signal that contains information on the suspect substance in the fluidic sample, and an optical detector that receives the four-wave mixing signal and converts the received four-wave mixing signal to a 30detector signal; and 47WO 2017/143347PCT/US2017/018752a processing module that processes the detector signal to extract information on the suspect substance in the fluidic sample  (Fig. 1; Abstract, parags. Introduction and Experimental and results in Figs. 3-4, 6-7 for ex. and parag. Results and Discussion).  

As to claim 17, Hetu teaches the method as in claim 15, wherein the directing of laser light includes, if the fluid sample includes two or more suspect substances: 5using multiple lasers of different wavelengths to excite the two or more suspect substances (p. 5 bottom of last parag.-p.6 first parag.)
As to claim 18, Hetu teaches the method as in claim 15, further comprising: performing pre-concentration of the at least one suspect substance using filed amplified 10sample stacking -FASS- (p. 5, 1st parag.).  

Claim Rejections - 35 USC § 103

11- The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.




The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12- Claim 14 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Iwabuchi.

As to claim 14, Iwabuchi teaches the device as in claim 9,  wherein the capillary analyte cell includes a dynamic 15coating (p. 56, right, 2nd parag.).
	Iwabuchi does not teach expressly the cell includes a polymer as the dynamic coating.
	However, one with ordinary skill in the art would find it obvious to use the polymer species in a known and limited genus of dynamic coatings available for capillary cells (
See MPEP 2144.08 II A- 4(a). Sections 4 (c-e) can also be considered).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Iwabuchi, so that the cell includes a polymer as the dynamic coating, with the advantage of effectively cost effective capillary cells.


  12- Claims 16, 19, 23-29 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Hetu in view of Iwabuchi.

As to claims 16, 19 and 23-25, Hetu teaches the device as in claim 21 and the method as in claim 15.
Hetu does not teach expressly (Claims 19, 23) wherein the microfluidic system includes a capillary with a dynamic coating to reduce EOF; (Claims 16, 24) wherein the directing of laser light includes, if the fluid sample includes a single suspect substance: using a laser with off-resonant wavelength to excite the single suspect substance; (Claim 25) wherein the processing module performs an evaluation of a linearity of the four-wave mixing signal.
nd parag.).
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Hetu according to Iwabuchi’s suggestions, so that the microfluidic system includes a capillary with a dynamic coating to reduce electro- osmotic flow (EOF); wherein the directing of laser light includes, if the fluid sample includes a single suspect substance: using a laser with off-resonant wavelength to excite the single suspect substance; wherein the processing module performs an evaluation of a linearity of the four-wave mixing signal, with the advantage taught by Iwabuchi of effectively reducing the protein-wall interaction (p. 56, 2nd parag.), and as to the off-resonance wavelength the advantage is to effectively suit the available lasers to the spectral substance absorbance (p. 54, left, 2nd parag.).

As to independent claims 26 and claims 27-28, Hetu teaches a system for measuring a low concentration level of a suspect substance (Figs. 1-7 and Abstract, p. 6 summary parag., for ex.), comprising: a nonlinear optical wave-mixing device using lasers with different wavelengths from each other; (Claim 27) wherein each wavelengths of the lasers are selected to the analytes to use dual-wavelength cross verification (Fig. 1; parags. Introduction and Experimental; p. 5 bottom of last parag.-p.6 first parag.; ); and 20a capillary electrophoresis device coupled with the nonlinear analystes (Fig. 1; Sects. Introduction and Experimental), wherein the nonlinear optical wave-mixing device and the capillary electrophoresis are packaged together to provide a portability (p. 6; Summary); (Claim 28) wherein the device provides real-time dynamic 30measurements of the analytes (Abstract and Sect. Results and Discussion).
Hetu does not teach expressly that the different wavelengths are shifted from absorption peaks of analytes.
However, Iwabuchi, which teaches a similar device and method (Figs. 1-13 and Abstract) clearly teaches using a laser with off-resonant wavelength to excite the single suspect substance (p. 54, left, 2nd parag.) 
Therefore, it would have been obvious to one with ordinary skills in the art before the effective filing date of the instant application to use the device and method of Hetu according to Iwabuchi’s suggestions, so that the different wavelengths are shifted from absorption peaks of analytes, with the advantage taught by Iwabuchi effectively suiting the available lasers to the spectral substance absorbance (p. 54, left, 2nd parag.).

 As to claim 29, the combination of Hetu and Iwabuchi teaches the system of claim 26.
 Hetu does not teach expressly wherein the capillary electrophoresis includes a capillary with a dynamic coating.
However, Iwabuchi, which teaches a similar device and method (Figs. 1-13 and Abstract) clearly teaches wherein the microfluidic system includes a capillary with a dynamic coating (p. 56, right, 2nd parag.) 
nd parag.).

Conclusion
The Applicants are invited to contact the Examiner to examine options of overcoming the prior art used and cited, before filing a new reconsideration request.

The examiner has pointed out particular references contained in the prior art of record in the body of this action for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Applicant should consider the entire prior art as applicable as to the limitations of the claims. It is respectfully requested from the applicant, in preparing the response, to consider fully the entire references as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMED K AMARA whose telephone number is (571)272-7847.  The examiner can normally be reached on Monday-Friday: 9:00-17:00
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tarifur Chowdhury can be reached on (571-272-2287.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/Mohamed K AMARA/
Primary Examiner, Art Unit 2886